 

WARRANT CERTIFICATE NO. 8

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES TO BE ISSUED
UPON ITS EXERCISE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“ACT”), AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE ACT PROVIDED BY REGULATION D PROMULGATED UNDER THE ACT. SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. THIS WARRANT MAY ONLY BE
EXERCISED BY A PERSON WHO QUALIFIES AS AN “ACCREDITED INVESTOR” PURSUANT TO RULE
501 OF REGULATION D OF THE ACT.

 

EOS PETRO, INC.,

A NEVADA CORPORATION

1999 Avenue of the Stars, Suite 2520

Los Angeles, California 90067

 

COMMON STOCK PURCHASE WARRANT

 

July 11, 2013

 

1.Issuance

 

THIS IS TO CERTIFY THAT, for value received, GEM Capital SAS (the “Holder”),
shall have the right to purchase from EOS PETRO, INC., a Nevada corporation (the
“Corporation”), seven hundred and fifty thousand (750,000) fully paid and
non-assessable shares of the Corporation’s common stock, $.0001 par value per
share (the “Common Stock”), subject to further adjustment as set forth in
Section 6 hereof, at any time until 5:00 P.M., Pacific time, on July 11, 2018
(the “Expiration Date”) at a per share exercise price to be determined as
follows (the "Exercise Price"): the Exercise Price shall be equal to the average
fair market value of the Corporation’s publicly traded shares of common stock
during the 30-calendar day period immediately preceding July 11, 2014, but in no
event to exceed $8.00.

 

2.Exercise of Warrants

 

(a)          Condition Precedent to Exercise. This Warrant does not vest and
shall not be exercisable by Holder, under any circumstances whatsoever, until
the one year anniversary of the date first written above. Thereafter, this
Warrant is exercisable pursuant to the provisions set forth below in this
Section 2.

 

(b)          Registration Rights and Lengthening of Term. If a registration
statement has not been filed with the Securities and Exchange Commission and
become effective with respect to the Warrant Shares, as such term is defined in
Section 3 of this Warrant, within 24 full months of the date first referenced
above, then the Expiration Date shall be extended by one day for every day that
the Warrant Shares remain unregistered after the last day of such 24th month.

 

(c)          Time of Exercise. The Holder shall provide the Corporation with
notice that it may exercise this Warrant at least 61 days prior to the date of
such exercise. Upon the expiration of this 61 day period, the Holder may
exercise this Warrant pursuant to this Section 2.

 

 

 

 

Eos Petro, Inc.

Common Stock Purchase Warrant

 



 

 

(d)          Methods of Exercise. So long as the condition in Section 2(a) has
been satisfied, the Holder hereof may exercise this Warrant, in whole or in
partial allotments, at the Exercise Price per share payable hereunder, payable
at such Holder's election by cash, certified or official bank check, or wire
transfer to an account designated by the Corporation. Upon surrender of this
Warrant with the annexed Notice of Exercise Form attached hereto as Exhibit A
duly completed and executed, together with payment of the Exercise Price for the
Warrant Shares then being purchased (collectively referred to as the “Exercise
Materials”), the Holder shall be entitled to receive a certificate or
certificates for the Warrant Shares so purchased, provided the 61 day period
referenced in Section 2(c) of this Warrant has expired. In lieu of the issuance
of any fractional share, the Corporation shall round up or down the fractional
amount to the nearest whole number.

 

(e)          Issuance of Stock Certificates. In the event of any exercise of
this Warrant in accordance with and subject to the terms and conditions hereof,
certificates for the shares of Warrant Shares so purchased shall be dated the
date of such exercise and delivered to the Holder hereof within a reasonable
time, not exceeding five (5) Business Days after such exercise (the “Delivery
Date”) or, at the request of the Holder (provided that a registration statement
under the Securities Act (as defined below) providing for the resale of the
Warrant Shares being purchased is then in effect or that such Warrant Shares are
otherwise exempt from registration), issued and delivered to the Depository
Trust Company (“DTC”) account on the Holder’s behalf via the Deposit Withdrawal
Agent Commission System (“DWAC”) on or before the Delivery Date (if the
Corporation is eligible for DWAC services at such time), and the Holder hereof
shall be deemed for all purposes to be the holder of the shares of Warrant
Shares so purchased as of the date of such exercise, and, unless this Warrant
has been fully exercised or expired, a new warrant having the same terms as this
Warrant and representing the remaining portion of such shares, if any, with
respect to which this Warrant shall not then have been exercised shall also be
issued to the Holder hereof as soon as possible and in any event within twenty
(20) Business Days after such effective exercise.

 

(f)          Business Days. For the purposes of this Warrant, the term “Business
Day” means any day other than Saturday, Sunday or other day on which commercial
banks in Los Angeles, California are authorized or required by law to remain
closed.

 

3.Reservation of Shares

 

The Corporation hereby agrees that at all times during the term of this Warrant
there shall be reserved for issuance upon exercise of this Warrant such number
of shares of Common Stock as shall be required for issuance upon exercise of
this Warrant (the “Warrant Shares”).

 

4.Mutilation or Loss of Warrant

 

Upon receipt of evidence reasonably satisfactory to the Corporation of the loss,
theft, destruction or mutilation of this Warrant or any stock certificate and,
in the case of any such loss, theft or destruction, upon receipt of an indemnity
agreement reasonably satisfactory to the Corporation, or in the case of any such
mutilation upon surrender and cancellation of such mutilated Warrant or stock
certificate, the Corporation will issue and deliver a new warrant (containing
the same terms as this Warrant) or stock certificate, in lieu of the lost,
stolen, destroyed or mutilated Warrant or stock certificate, and any such lost,
stolen, destroyed or mutilated Warrant or stock certificate shall thereupon
become void.

 

5.Rights of the Holder

 

Prior to the exercise of this Warrant, the Holder of this Warrant, as such,
shall not be entitled to vote the Warrant Shares or receive dividends on or be
deemed the holder of such shares, nor shall anything contained herein be
construed to confer upon the Holder of this Warrant, as such, any of the rights
of a shareholder of the Corporation or any right to vote for the election of
directors or upon any matter submitted to shareholders at any meeting thereof,
or to receive notice of meetings, or to receive dividends or subscription rights
or otherwise until this Warrant shall have been exercised and the Common Stock
purchasable upon the exercise hereof shall have become deliverable, as provided
herein.

 

2

 

 

Eos Petro, Inc.

Common Stock Purchase Warrant

 



 

 

6.Protection Against Dilution.

 

The number and kind of securities purchasable upon the exercise of this Warrant
and the Exercise Price shall be subject to adjustment to the nearest whole share
(one-half and greater being rounded upward) and nearest cent (one-half cent and
greater being rounded upward) from time to time upon the occurrence of certain
events, as follows. Each of the adjustments provided by the subsections below
shall be deemed separate adjustments and any adjustment of this Warrant pursuant
to one subsection of this Section 6 shall preclude additional adjustments for
the same event or transaction by the remaining subsections.

 

(a)          Reclassification or Merger. In case of any reclassification, change
or conversion of securities of the class issuable upon exercise of this Warrant
(other than a change in par value, or from par value to no par value, or from no
par value to par value, or as a result of a subdivision or combination), or in
case of any merger of the Corporation with or into another corporation (other
than a merger with another corporation in which the Corporation is the acquiring
and the surviving corporation and which does not result in any reclassification
or change of outstanding securities issuable upon exercise of this Warrant), or
in case of any sale of all or substantially all of the assets of the
Corporation, the Corporation, or such successor or purchasing corporation, as
the case may be, shall duly execute and deliver to the Holder of this Warrant a
new warrant so that the Holder of this Warrant shall have the right to receive,
at a total purchase price not to exceed that payable upon the exercise of the
unexercised portion of this Warrant, and in lieu of the Common Stock theretofore
issuable upon exercise of this Warrant, the kind and amount of shares of stock,
other securities, money and property receivable upon such reclassification,
change or merger by a holder of the number of shares of Common Stock then
purchasable under this Warrant. Such new Warrant shall provide for adjustments
that shall be as nearly equivalent as may be practicable to the adjustments
provided for in this Section 6. The provisions of this Section 6(a) shall
similarly apply to successive reclassifications, changes, mergers and transfers.

 

(b)          Subdivision or Combination of Shares. While this Warrant remains
outstanding and unexpired, for all subdivisions (by stock split) or combinations
(by reverse stock split) of the Corporation’s outstanding shares of capital
stock of the class into which this Warrant is exercisable, the Exercise Price
shall be proportionately decreased in the case of a subdivision or increased in
the case of a combination, effective at the close of business on the date the
subdivision or combination becomes effective and the number of shares of Common
Stock issuable upon exercise of this Warrant shall be proportionately increased
in the case of a subdivision or decreased in the case of a combination, and in
each case the nearest whole share, effective at the close of business on the
date the subdivision or combination becomes effective. The provisions of this
subparagraph (b)(ii) shall similarly apply to successive subdivisions or
combinations of outstanding shares of capital stock into which this Warrant is
exercisable.

 

(c)          Common Stock Dividends. If the Corporation at any time while this
Warrant is outstanding and unexpired shall pay a dividend with respect to Common
Stock payable in Common Stock, then: (i) the Exercise Price shall be adjusted,
from and after the date of determination of stockholders entitled to receive
such dividend or distribution (the “Record Date”), to that price determined by
multiplying the Exercise Price in effect immediately prior to such date of
determination by a fraction (a) the numerator of which shall be the total number
of shares of Common Stock outstanding immediately prior to such dividend or
distribution, and (b) the denominator of which shall be the total number of
shares of Common Stock outstanding immediately after such dividend or
distribution and (ii) the number of shares of Common Stock issuable upon
exercise of this Warrant shall be proportionately adjusted, to the nearest whole
share, from and after the Record Date by multiplying the number of shares of
Common Stock purchasable hereunder immediately prior to such Record Date by a
fraction (a) the numerator of which shall be the total number of shares of
Common Stock outstanding immediately after such dividend or distribution, and
(b) the denominator of which shall be the total number of shares of Common Stock
outstanding immediately prior to such dividend or distribution. The provisions
of this subparagraph (c) shall similarly apply to successive Common Stock
dividends by the Corporation.

 

3

 

 

Eos Petro, Inc.

Common Stock Purchase Warrant

 



 

 

(d)          Other Adjustments Not Expressly Provided. If, at any time or from
time to time while this Warrant is outstanding any event occurs of the type
contemplated by the provisions of this Section 6 but not expressly provided for
by such provisions (including the granting of stock appreciation rights, phantom
stock rights or other rights with equity features), then the Corporation’s Board
of Directors may make an appropriate adjustment to the Exercise Price or the
number of shares of Common Stock purchasable upon the exercise of this Warrant
as to protect the rights of the Holder; provided that no such adjustment will
increase the Exercise Price as otherwise determined pursuant to this Section 6.
For the avoidance of doubt, while this Warrant remains outstanding and
unexpired, any new issuances of the Corporation’s outstanding shares of capital
stock of the class into which this Warrant is exercisable at a price lower than
the Exercise Price shall not result in an increase in the number of shares of
Common Stock purchasable upon the exercise of this Warrant.

 

7.Notice of Adjustments

 

Whenever the Exercise Price or the number of Warrant Shares purchasable
hereunder shall be adjusted pursuant to Section 6 hereof, the Corporation shall
deliver to the Holder a certificate signed by its chief financial officer
setting forth, in reasonable detail, the event requiring the adjustment, the
amount of the adjustment, the method by which such adjustment was calculated,
and the Exercise Price and the number of Warrant Shares purchasable hereunder
after giving effect to such adjustment.

 

8.Securities Laws

 

(a)          Compliance with Securities Act of 1933. The Holder of this Warrant,
by acceptance hereof, agrees that this Warrant and the Warrant Shares
(collectively, the “Securities”) are being acquired for investment and that such
holder will not offer, sell, transfer or otherwise dispose of the Securities
except under circumstances which will not result in a violation of the
Securities Act of 1933, as amended (the “Securities Act”), and any applicable
state securities laws. Upon exercise of this Warrant, unless the Warrant Shares
being acquired are registered under the Securities Act and any applicable state
securities laws or an exemption from such registration is available, the Holder
hereof shall confirm in writing that the Warrant Shares so purchased are being
acquired for investment and not with a view toward distribution or resale in
violation of the Securities Act and shall confirm such other matters related
thereto as may be reasonably requested by the Corporation. The Holder
understands that this Warrant and the stock purchasable hereunder constitute
“restricted securities” under federal securities laws and acknowledges that Rule
144 of the Securities and Exchange Commission is not now, and may not in the
future be, available for resale of this Warrant and/or the stock purchasable
hereunder. The Warrant Shares (unless registered under the Securities Act and
any applicable state securities laws) shall be stamped or imprinted with a
legend in substantially the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THE SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

 

Such legend shall be removed by the Corporation, upon the request of the Holder,
at such time as the restrictions on the transfer of the applicable security
shall have terminated.

 

4

 

 

Eos Petro, Inc.

Common Stock Purchase Warrant

 



 

 

(b)          Transferability of the Warrant. Subject to compliance with Section
8(c) below, which provisions are intended to ensure compliance with applicable
federal and state securities laws, the Securities may be transferred by the
Holder hereof, in whole or in part and from time to time.

 

(c)          Method of Transfer. With respect to any offer, sale, transfer or
other disposition of the Securities, the Holder hereof shall, prior to such
offer, sale, transfer or other disposition:

 

(i)          surrender this Warrant or certificate representing Warrant Shares
at the principal executive offices of the Corporation or provide evidence
reasonably satisfactory to the Corporation of the loss, theft or destruction of
this Warrant or certificate representing Warrant Shares and an indemnity
agreement reasonably satisfactory to the Corporation;

 

(ii)         pay any applicable transfer taxes or establish to the satisfaction
of the Corporation that such taxes have been paid;

 

(iii)         deliver a written assignment to the Corporation in substantially
the form attached hereto as Exhibit B or appropriate stock power duly completed
and executed prior to transfer, describing briefly the manner thereof; and

 

(iv)         deliver a written opinion of such Holder’s counsel, or other
evidence, if reasonably requested by the Corporation, to the effect that such
offer, sale, transfer or other disposition may be effected without registration
or qualification (under the Securities Act as then in effect and any applicable
state securities law then in effect) of the Securities.

 

As soon as reasonably practicable after receiving the items set forth above, the
Corporation shall notify the Holder that it may sell, transfer or otherwise
dispose of the Securities, all in accordance with the terms of the notice
delivered to the Corporation. If a determination has been made pursuant to this
Section 8(c) that the opinion of counsel for the Holder or other evidence is not
reasonably satisfactory to the Corporation, the Corporation shall so notify the
Holder promptly with details of such determination. Notwithstanding the
foregoing, the Securities may, as to such federal laws, be offered, sold or
otherwise disposed of in accordance with Rule 144 under the Securities Act if
the Corporation satisfied the provisions thereof and provided that the Holder
shall furnish such information as the Corporation may reasonably request to
provide a reasonable assurance that the provisions of Rule 144 have been
satisfied. Each certificate representing this Warrant or Warrant Shares thus
transferred (except a transfer pursuant to Rule 144 or an effective registration
statement) shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with applicable federal and state
securities laws, unless in the aforesaid opinion of counsel to the Holder and to
the reasonable satisfaction of the Corporation, such legend is not required in
order to ensure compliance with such laws. Upon any partial transfer of this
Warrant, the Corporation will issue and deliver to such new Holder a new warrant
(in form and substance similar to this Warrant) with respect to the portion
transferred and will issue and deliver to the Holder a new warrant (in form and
substance similar to this Warrant) with respect to the portion not transferred
as soon as possible and in any event within twenty (20) Business Days after such
transfer. In addition, the Holder will comply with all other applicable
securities legislation in addition to the Securities Act to which the Holder is
subject in selling or transferring any Warrants or Warrant Shares and the
Corporation may refuse to register any sale or transfer not in compliance with
such other securities legislation.

 

9.Payment of Taxes

 

The Corporation shall pay any and all issue and other taxes payable in respect
of any issue or delivery of Common Stock upon the exercise of this Warrant that
may be imposed under the laws of the United States or by any state, political
subdivision or taxing authority of the United States; provided, however, that
the Corporation shall not be required to pay any tax or taxes that may be
payable in respect of any transfer involved in the issue or delivery of any
Warrant or certificates for Common Stock in a name other than that of the
registered Holder of such Warrant, and no such issue or delivery shall be made
unless and until the person or entity requesting the issuance thereof shall have
paid to the Corporation the amount of such tax or shall have established to the
satisfaction of the Corporation that such tax has been paid.

 

5

 

 

Eos Petro, Inc.

Common Stock Purchase Warrant

 



 

 

10.Notices and Payments

 

Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given upon, (a) personal delivery or telecopy, (b) one (1)
Business Day after deposit with a nationally recognized overnight delivery
service such as Federal Express, with postage and fees prepaid, addressed to
each of the other parties thereunto entitled at the following addresses, or at
such other addresses as a party may designate by written notice to each of the
other parties hereto or (c) four (4) Business Days following the date of deposit
in the United States mails, first-class postage prepaid, addressed to each of
the other parties thereunto entitled at the following addresses, or at such
other addresses as a party may designate by written notice to each of the other
parties hereto.

 

CORPORATION: EOS PETRO, INC.   Attention: Nikolas Konstant   1999 Avenue of the
Stars, Suite 2520   Los Angeles, CA 90067   Tel: (310) 552-1555   Fax: (424)
288-5650     with a copy to: Baker & Hostetler LLP   Attention:  Jeffrey P. Berg
  12100 Wilshire Blvd. 15th Floor   Los Angeles, CA 90049   Tel: (310) 442-8850
  Fax: (310) 820-8859     HOLDER: GEM Capital SAS   c/o CM Group   Commerce
House   1 Bowring Road   Ramsey   Isle of man   IM8 2LQ     with a copy to:
Kramer Levin Naftalis & Frankel LLP   1177 Avenue of the Americas   New York,
New York 10036   Telephone Number:  (212) 715-9100   Fax:  (212) 715-8000  
Attention:  Christopher S. Auguste, Esq.

 

11. Governing Law

 

This Warrant shall be deemed to be a contract made under the laws of the State
of Nevada and for all purposes shall be governed by and construed in accordance
with the laws of the State of Nevada applicable to contracts to be made and
performed entirely within the State of Nevada.

 

6

 

 

Eos Petro, Inc.

Common Stock Purchase Warrant

 



 

 

12.Modification and Waiver; Effect of Amendment or Waiver

 

This Warrant and any provision hereof may be modified, amended, waived,
discharged or terminated only by an instrument in writing, designated as an
amendment to this Warrant and executed by a duly authorized officer of the
Corporation and the Holder of this Warrant. Any waiver or amendment effected in
accordance with this Section 12 shall be binding upon the Holder, each future
holder of this Warrant or of any shares purchased under this Warrant (including
securities into which such shares have been converted) and the Corporation.

 

13.Binding Effect on Successors

 

This Warrant shall be binding upon any corporation succeeding the Corporation in
case of the consolidation, merger or amalgamation of the Corporation with or
into any other corporation, and all of the obligations of the Corporation
relating to the Common Stock issuable upon the exercise or conversion of this
Warrant shall survive the exercise, conversion and termination of this Warrant
and all of the covenants and agreements of the Corporation shall inure to the
benefit of the successors and assigns of the Holder hereof. The Corporation
will, at the time of the exercise or conversion of this Warrant, in whole or in
part, upon request of the Holder in respect of any rights to which the Holder
shall continue to be entitled after such exercise or conversion in accordance
with this Warrant; provided, however, that the failure of the Holder to make any
such request shall not affect the continuing obligations of the Corporation to
the Holder in respect of such rights.

 

14.No Impairment

 

The Corporation will not, by any voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed under
this Warrant by the Corporation, but will at all times in good faith assist in
carrying out all the provisions of this Warrant and in the taking of all such
actions as may be necessary or appropriate in order to protect the rights of the
Holder of this Warrant against impairment.

 

15.Descriptive Headings

 

The descriptive headings of the several paragraphs of this Warrant are inserted
for convenience only and do not constitute a part of this Warrant. The language
in this Warrant shall be construed as to its fair meaning without regard to
which party drafted this Warrant.

 

16.Entire Agreement

 

This Warrant constitutes the full and entire understanding and agreement between
the parties with regard to the subject matter hereof and supersedes all prior
and contemporaneous agreements, representations, and undertakings of the
parties, whether oral or written, with respect to such subject matter.

 

17.Severability

 

In the event that any one or more of the provisions contained in this Warrant
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such provision(s) shall be ineffective only to the extent of such
invalidity, illegality or unenforceability, without invalidating the remainder
of such provision or the remaining provisions of this Warrant and such
invalidity, illegality or unenforceability shall not affect any other provision
of this Warrant, which shall remain in full force and effect.

 

18.Counterparts

 

This Warrant may be executed in two or more counterparts, each of which shall be
an original, and all of which together shall constitute one instrument.

 

7

 

 

Eos Petro, Inc.

Common Stock Purchase Warrant

 



 

 

IN WITNESS WHEREOF, the Corporation has caused this Warrant to be duly executed
and delivered by its duly authorized officer.

 

EOS PETRO, INC.

by its authorized signatory:

 

/s/ Nikolas Konstant   Nikolas Konstant   Chairman and CFO  

  

8

 

 

EXHIBIT A



 

NOTICE OF EXERCISE

 

TO:       EOS PETRO, INC. (the “Corporation”)

 

1.          The undersigned hereby:

¨elects to purchase __________ shares of Common Stock of the Corporation
pursuant to the terms of the attached Warrant, and tenders herewith payment of
the purchase price of such shares in full. The undersigned intends the payment
of the purchase price shall be made as (check one):

 

Cash Exercise_______ , with a per share exercise price of $____________

 

If the undersigned has elected a Cash Exercise, the undersigned shall pay the
sum of $________ by certified or official bank check (or via wire transfer) to
the Corporation in accordance with the terms of the Warrant.

 

2.          Please issue a certificate or certificates representing said shares
in the name of the undersigned or in such other name or names as are specified
below:

  (Name)   (Address)   (City, State)

 

3.          The undersigned represents that the aforesaid shares being acquired
for the account of the undersigned for investment and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or reselling such shares, all except as in
compliance with applicable securities laws, and that the undersigned is an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act of 1933, as amended.

      (Date)               (Signature)

 

  NOTICE: Signature must be guaranteed by a commercial bank or trust company or
a member firm of a major stock exchange if shares of capital stock are to be
issued, or securities are to be delivered, other than to or in the name of the
registered holder of this Warrant. In addition, signature must correspond in all
respects with the name as written upon the face of the Warrant in every
particular without alteration or any change whatever.

 

 

 

 

EXHIBIT B

 

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned holder of the attached Warrant hereby sells,
assigns and transfers unto _______________________ whose address is
_______________________________________ and whose taxpayer identification number
is _________________ the undersigned’s right, title and interest in and to the
Warrant issued by Eos Petro, Inc., a Nevada corporation (the “Corporation”) to
purchase _______ shares of the Corporation’s Common Stock, and does hereby
irrevocably constitute and appoint __________________________ attorney to
transfer said Warrant on the books of the Corporation with full power of
substitution in the premises.

In connection with such sale, assignment, transfer or other disposition of this
Warrant, the undersigned hereby confirms that:

 

¨such sale, transfer or other disposition may be effected without registration
or qualification (under the Securities Act as then in effect and any applicable
state securities law then in effect) of this Warrant or the shares of capital
stock of the Corporation issuable thereunder and has attached hereto a written
opinion of the undersigned’s counsel to that effect; or

 

¨such sale, transfer or other disposition has been registered under the
Securities Act of 1933, as amended, and registered and/or qualified under all
applicable state securities laws.

 

      (Date)               (Signature)

 

  NOTICE:  Signature must correspond in all respects with the name as written
upon the face of the Warrant in every particular without alteration or any
change whatever.

 

 

 

